      Case 1:18-cr-00167-ABJ Document 65-1 Filed 07/12/19 Page 1 of 25


                                                                                      APPEAL,JFA
                            U.S. District Court
                      District of Wyoming (Casper)
           CRIMINAL DOCKET FOR CASE #: 1:18−cr−00167−ABJ−1
                            Internal Use Only

Case title: USA v. Koch
Magistrate judge case number: 1:18−mj−00086−ABJ

Date Filed: 11/15/2018
Date Terminated: 04/22/2019

Assigned to: Honorable Alan B
Johnson
Appeals court case number:
19−8034

Defendant (1)
Daniel Aaron Koch                   represented by Dean Sanderford
TERMINATED: 04/22/2019                             FEDERAL PUBLIC DEFENDER'S OFFICE
                                                   633 17th Street, Suite 1000
                                                   Denver, CO 80202
                                                   303/294−7002
                                                   Email: dean_sanderford@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Federal Public Defender

                                                  Tracy Racicot Hucke
                                                  FEDERAL PUBLIC DEFENDER'S OFFICE
                                                  214 West Lincolnway, Suite 31−A
                                                  Cheyenne, WY 82001
                                                  307/772−2781
                                                  Email: tracy_hucke@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED
                                                  Designation: Federal Public Defender

Pending Counts                                    Disposition
18 U.S.C. §§ 2252A(a)(5) and
(b)(2) (Possession of Child                       Count 1 dismissed by oral motion of the
Pornography)                                      government
(1)
18 U.S.C. §§ 2252A(a)(2)(A) and                   Defendant sentence to 240 months imprisonment;
(b)(1)(Attempted Receipt of Child                 10 years supervised release; $100 special
Pornography)                                      assessment; $14,000 restitution

                                                                                                   1
       Case 1:18-cr-00167-ABJ Document 65-1 Filed 07/12/19 Page 2 of 25


(2)

Highest Offense Level (Opening)
Felony

Terminated Counts                            Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                   Disposition
Ct: 1 18 U.S.C. §§ 2252A(a)(5)and
(b)(2) (Possession of Child
Pornography) and Ct: 2 18 U.S.C.
§§ 2252A(a)(2)(A) and
(b)(1)(Attempted Receipt of Child
Pornography)



Plaintiff
USA                                    represented by Stephanie Hambrick
                                                      US ATTORNEYS OFFICE
                                                      100 East B Street, Suite 2211
                                                      Casper, WY 82601
                                                      307/261−5434
                                                      Fax: 307/261−5471
                                                      Email: stephanie.hambrick@usdoj.gov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED
                                                      Designation: United States Attorney

                                                     Timothy J Forwood
                                                     UNITED STATES ATTORNEY
                                                     2120 Capitol Avenue, Room 4002
                                                     PO Box 668
                                                     Cheyenne, WY 82003
                                                     307/772−2124
                                                     Fax: 307/772−2123
                                                     Email: timothy.forwood@usdoj.gov
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: United States Attorney

 Date Filed     #   Page Docket Text
 10/12/2018     1

                                                                                            2
    Case 1:18-cr-00167-ABJ Document 65-1 Filed 07/12/19 Page 3 of 25



                   COMPLAINT as to Daniel Aaron Koch (1). (Court Staff, skb)
                   [1:18−mj−00086−ABJ] (Entered: 10/12/2018)
10/12/2018    2    Warrant Issued as to Daniel Aaron Koch. (Court Staff, skb)
                   [1:18−mj−00086−ABJ] (Entered: 10/12/2018)
10/12/2018    3    MOTION for Detention Hearing by USA as to Defendant(s) Daniel Aaron
                   Koch. (Court Staff, skb) [1:18−mj−00086−ABJ] (Entered: 10/12/2018)
10/12/2018    4    Warrant Returned Executed on 10−12−18 in case as to Daniel Aaron Koch.
                   (Court Staff, skb) [1:18−mj−00086−ABJ] (Entered: 10/12/2018)
10/12/2018    5    NOTICE OF HEARING as to Daniel Aaron Koch, Initial Appearance set for
                   10/15/2018 at 02:00 PM in Casper Courtroom No. 1 (Room No. 106) before
                   Honorable R Michael Shickich. (Court Staff, skb) [1:18−mj−00086−ABJ]
                   (Entered: 10/12/2018)
10/15/2018    6    NOTICE OF HEARING as to Daniel Aaron Koch, Initial Appearance
                   RESET for 10/16/2018 at 02:00 PM in Casper Courtroom No. 1 (Room No.
                   106) before Honorable R Michael Shickich. (Court Staff, skb)
                   [1:18−mj−00086−ABJ] (Entered: 10/15/2018)
10/16/2018    7    Minute Entry: Initial Appearance as to Daniel Aaron Koch held on 10/16/2018.
                   ***Location start/Procedural Interval start as to Daniel Aaron Koch.
                   Proceedings held before Honorable R Michael Shickich. (Court Reporter FTR.)
                   (Court Staff, skb) [1:18−mj−00086−ABJ] (Entered: 10/16/2018)
10/16/2018    8    NON−PUBLIC DOCUMENT pursuant to the Judicial Conference Policy on
                   Privacy and Public Access − CJA 23 Financial Affidavit by Daniel Aaron
                   Koch. (Court Staff, skb) [1:18−mj−00086−ABJ] (Entered: 10/16/2018)
10/16/2018    9    ORDER OF TEMPORARY DETENTION PENDING HEARING
                   PURSUANT TO BAIL REFORM ACT as to Daniel Aaron Koch by the
                   Honorable R Michael Shickich. (Court Staff, skb) [1:18−mj−00086−ABJ]
                   (Entered: 10/16/2018)
10/16/2018   10    NOTICE OF HEARING as to Daniel Aaron Koch, Detention/Preliminary
                   Examination set for 10/19/2018 at 01:00 PM in Casper Courtroom No. 1
                   (Room No. 106) before Honorable R Michael Shickich. (Court Staff, skb)
                   [1:18−mj−00086−ABJ] (Entered: 10/16/2018)
10/17/2018   11    NOTICE OF HEARING as to Daniel Aaron Koch, Preliminary/Detention
                   Hearing RESET for 10/19/2018 at 09:30 AM in Cheyenne Courtroom No. 2
                   (Room No. 2116) before Honorable Scott W Skavdahl. (Court Staff, skb)
                   [1:18−mj−00086−ABJ] (Entered: 10/17/2018)
10/18/2018   12    NOTICE OF ATTORNEY APPEARANCE: Tracy Racicot Hucke appearing
                   for defendant Daniel Aaron Koch (Hucke, Tracy) [1:18−mj−00086−ABJ]
                   (Entered: 10/18/2018)
10/18/2018   13    NOTICE RESETTING HEARING as to Daniel Aaron Koch,
                   Preliminary/Detention Hearing reset from 10/19/2018 09:30 AM in
                   Cheyenne Courtroom No. 2 before Honorable Scott W. Skavdahl to
                   10/19/2018 09:00 AM in Cheyenne Courtroom No. 3 (Room No. 2104)
                   before Honorable Kelly H. Rankin. (Court Staff, szf) [1:18−mj−00086−ABJ]
                   (Entered: 10/18/2018)

                                                                                                  3
    Case 1:18-cr-00167-ABJ Document 65-1 Filed 07/12/19 Page 4 of 25



10/18/2018   14     SEALED DOCUMENT − PRETRIAL SERVICES BOND REPORT as to
                    Daniel Aaron Koch. Access granted to: Stephanie Hambrick, Tracy Racicot
                    Hucke. (ssandoval, ) [1:18−mj−00086−ABJ] (Entered: 10/18/2018)
10/19/2018   15     Minute Entry: Preliminary/Detention Hearing as to Daniel Aaron Koch held on
                    10/19/2018. Defendant waived Preliminary Hearing, detained. Proceedings held
                    before Honorable Kelly H. Rankin. (Tape #FTR Touch Courtroom No. 3.)
                    (Court Staff, szf) [1:18−mj−00086−ABJ] (Entered: 10/19/2018)
10/19/2018   16     WAIVER of Preliminary Examination or Hearing by defendant Daniel Aaron
                    Koch (Court Staff, szf) [1:18−mj−00086−ABJ] (Entered: 10/19/2018)
10/19/2018   17     ORDER OF DETENTION as to Daniel Aaron Koch by the Honorable Kelly H.
                    Rankin.(Court Staff, szf) [1:18−mj−00086−ABJ] (Entered: 10/19/2018)
10/19/2018   18     Warrant Returned Executed on October 16, 2018 in case as to Daniel Aaron
                    Koch. (Court Staff, szf) [1:18−mj−00086−ABJ] (Entered: 10/19/2018)
11/15/2018   19   9 INDICTMENT as to Daniel Aaron Koch (1) count(s) 1, 2. (Court Staff, stbd)
                    (Entered: 11/15/2018)
11/15/2018   20     Praecipe for Warrant by Plaintiff USA as to Defendant(s) Daniel Aaron Koch.
                    (Court Staff, stbd) (Entered: 11/15/2018)
11/15/2018   21     Warrant Issued as to Daniel Aaron Koch. (Court Staff, stbd) (Entered:
                    11/15/2018)
11/16/2018   22     NOTICE OF HEARING as to Daniel Aaron Koch, Initial
                    Appearance/Arraignment set for 11/19/2018 09:00 AM in Cheyenne
                    Courtroom No. 3 (Room No. 2104) before Honorable Kelly H. Rankin.
                    (Court Staff, szf) (Entered: 11/16/2018)
11/19/2018   23     Minute Entry: Initial Appearance/Arraignment as to Daniel Aaron Koch (1)
                    Count 1,2 held on 11/19/2018. Defendant pled not guilty, detained. Speedy trial
                    is calculated as January 10, 2019. Proceedings held before Honorable Kelly H.
                    Rankin. (Court Reporter Jan Davis.) (Court Staff, szf) (Entered: 11/19/2018)
11/19/2018   24     NOTICE OF HEARING as to Daniel Aaron Koch, Jury Trial set for 1/7/2019
                    01:30 PM in Cheyenne Courtroom No. 2 (Room No. 2116) before
                    Honorable Alan B. Johnson. (Court Staff, szf) (Entered: 11/19/2018)
11/19/2018   25     ORDER for Discovery as to Daniel Aaron Koch. Plea Agreement shall be filed
                    with the Court no later than seven (7) days prior to trial by the Honorable Kelly
                    H. Rankin.(Court Staff, szf) (Entered: 11/19/2018)
11/19/2018   26     ORDER for Grand Jury Transcripts as to Daniel Aaron Koch by the Honorable
                    Kelly H. Rankin.(Court Staff, szf) (Entered: 11/19/2018)
11/19/2018   27     Warrant Returned Executed on 11/19/2018 in case as to Daniel Aaron Koch
                    (Court Staff, sbh) (Entered: 11/19/2018)
11/26/2018   28     NOTICE OF INTENT TO OFFER EXPERT TESTIMONY by USA as to
                    defendant Daniel Aaron Koch. (Attachments: # 1 Exhibit 1, # 2 Exhibit
                    2)(Hambrick, Stephanie) (Entered: 11/26/2018)
12/21/2018   29     NOTICE OF HEARING as to Daniel Aaron Koch: Change of Plea Hearing
                    set for 12/28/2018 at 9:30 AM in Cheyenne Courtroom No. 2 (Room No.

                                                                                                        4
    Case 1:18-cr-00167-ABJ Document 65-1 Filed 07/12/19 Page 5 of 25



                   2116) before Honorable Alan B Johnson (Court Staff, sbh) (Entered:
                   12/21/2018)
12/26/2018   30    NON−PUBLIC DOCUMENT pursuant to the Judicial Conference Policy on
                   Privacy and Public Access −NOTICE OF GOVERNMENT'S INTENTION TO
                   OFFER EVIDENCE PURSUANT TO RULE 414, Federal Rule of Evidence by
                   USA as to defendant Daniel Aaron Koch (Attachments: # 1 Exhibit
                   A)(Hambrick, Stephanie)Text/Security Modified on 12/26/2018 (Court Staff,
                   ssw). (Entered: 12/26/2018)
12/27/2018   31    Joint MOTION for Ends of Justice Continuance and to Exclude Time from
                   Speedy Trial Act Time Limits by Defendant Daniel Aaron Koch. (Attachments:
                   # 1 Proposed Order)(Hucke, Tracy) Text Modified on 12/28/2018 (Court Staff,
                   ssw). (Entered: 12/27/2018)
12/28/2018   32    Minute Entry: Change of Plea hearing converted to Motion Hearing as to
                   Daniel Aaron Koch held on 12/28/2018 re 31 Joint MOTION to Continue Ends
                   of Justice Continuance and to Exclude Time from Speedy Trial Act Time
                   Limits. Written Order to enter. Proceedings held before Honorable Alan B
                   Johnson. (Court Reporter Jan Davis.) (Court Staff, ssw) (Entered: 12/28/2018)
12/28/2018   33    ORDER granting 31 Motion for Ends of Justice Continuance and to Exclude
                   Time from Speedy Trial Act Time Limits as to Daniel Aaron Koch (1) by the
                   Honorable Alan B Johnson. Government's Expert Witness Designation
                   Deadline is 1/15/19; Defense Expert Witness Designation Deadline is 2/1/19;
                   Dispositive Motions Deadline 2/1/19; Response to Dispositive Motions 2/8/19;
                   Joint Status Report due by 1/28/19; Plea Agreement deadline 2/1/19; Jury Trial
                   continued to 3/4/19 at 1:30 pm. It is ordered that this time is excluded from the
                   Speedy Trial Act calculation. (Court Staff, ssw) (Entered: 12/28/2018)
12/28/2018         Set Deadlines as to Daniel Aaron Koch: Plea Agreement due by 2/1/2019. Joint
                   Status Report due by 1/28/2019. (Court Staff, ssw) (Entered: 12/28/2018)
12/28/2018   34    NOTICE RESETTING HEARING as to Daniel Aaron Koch: Jury Trial reset
                   for 3/4/2019 at 1:30 PM in Cheyenne Courtroom No. 2 (Room No. 2116)
                   before Honorable Alan B Johnson. (Court Staff, ssw) (Entered: 12/28/2018)
01/28/2019   35    STATUS REPORT by USA as to defendant Daniel Aaron Koch (Hambrick,
                   Stephanie) (Entered: 01/28/2019)
02/01/2019   36    MOTION to Continue Plea Agreement Deadline by Defendant(s) Daniel Aaron
                   Koch. (Attachments: # 1 Proposed Order)(Hucke, Tracy) (Entered: 02/01/2019)
02/04/2019   37    ORDER granting 36 Motion to Continue Plea Agreement Deadline as to Daniel
                   Aaron Koch (1) by the Honorable Alan B. Johnson. Plea Agreement deadline
                   extended to 2/8/19. (Court Staff, sbh) (Entered: 02/04/2019)
02/07/2019   38    EX PARTE/NON−PUBLIC DOCUMENT pursuant to the Judicial Conference
                   Policy on Privacy and Public Access − PLEA AGREEMENT as to Daniel
                   Aaron Koch (Court Staff, sbh) (Entered: 02/07/2019)
02/08/2019   39    NOTICE OF HEARING as to Daniel Aaron Koch: Change of Plea Hearing
                   set for 2/14/2019 at 11:00 AM in Cheyenne Courtroom No. 2 (Room No.
                   2116) before Honorable Alan B. Johnson (Court Staff, sbh) (Entered:
                   02/08/2019)

                                                                                                       5
    Case 1:18-cr-00167-ABJ Document 65-1 Filed 07/12/19 Page 6 of 25



02/13/2019   40    EX−PARTE/NON−PUBLIC DOCUMENT pursuant to the Judicial Conference
                   Policy on Privacy and Public Access − PROSECUTOR'S STATEMENT filed
                   by USA as to Plaintiff USA (Hambrick, Stephanie) Modified text on 2/22/2019
                   (Court Staff, sbh). (Entered: 02/13/2019)
02/14/2019   41    Minute Entry: Change of Plea Hearing as to Daniel Aaron Koch. Guilty plea
                   entered as to Count 2. Proceedings held before Honorable Alan B. Johnson.
                   (Court Reporter: Monique Gentry) (Court Staff, sbh) (Entered: 02/14/2019)
02/14/2019   42    NOTICE OF HEARING as to Daniel Aaron Koch: Sentencing set for
                   4/25/2019 at 9:30 AM in Cheyenne Courtroom No. 2 (Room No. 2116)
                   before Honorable Alan B. Johnson (Jury trial vacated) (Court Staff, sbh)
                   (Entered: 02/14/2019)
03/15/2019   43    NOTICE RESETTING HEARING as to Daniel Aaron Koch: Sentencing reset
                   for 4/22/2019 at 9:30 AM in Cheyenne Courtroom No. 2 (Room No. 2116)
                   before Honorable Alan B. Johnson (Court Staff, sbh) (Entered: 03/15/2019)
03/21/2019   44    SEALED DOCUMENT − PRESENTENCE REPORT as to Daniel Aaron
                   Koch. Access granted to: Stephanie Hambrick, Tracy Racicot Hucke. Last day
                   to file response to PSR is 4/8/2019. (scanada, ) (Entered: 03/21/2019)
03/21/2019   45    SEALED DOCUMENT − PRESENTENCE REPORT
                   RECOMMENDATIONS as to Daniel Aaron Koch Access granted to: No
                   Outside Users. (scanada, ) (Entered: 03/21/2019)
04/04/2019   46    EX−PARTE DOCUMENT − OBJECTIONS/RESPONSES TO
                   PRESENTENCE INVESTIGATION REPORT as to defendant Daniel Aaron
                   Koch. NO OBJECTIONS SUBMITTED. (Hambrick, Stephanie) (Entered:
                   04/04/2019)
04/08/2019   47    EX−PARTE DOCUMENT − OBJECTIONS/RESPONSES TO
                   PRESENTENCE INVESTIGATION REPORT as to defendant Daniel Aaron
                   Koch. (Hucke, Tracy) (Entered: 04/08/2019)
04/09/2019   48    NOTICE OF ATTORNEY APPEARANCE: TJ Forwood appearing for USA
                   (Forwood, Timothy) (Entered: 04/09/2019)
04/09/2019   49    SEALED DOCUMENT − ADDENDUM TO PRESENTENCE REPORT as to
                   Daniel Aaron Koch Access granted to: Stephanie Hambrick, Tracy Racicot
                   Hucke. (scanada, ) (Entered: 04/09/2019)
04/09/2019   50    SEALED DOCUMENT − REVISED PRESENTENCE REPORT as to Daniel
                   Aaron Koch Access granted to: Timothy J Forwood, Stephanie Hambrick,
                   Tracy Racicot Hucke. (scanada, ) (Entered: 04/09/2019)
04/21/2019   51    EX PARTE/NON−PUBLIC DOCUMENT pursuant to the Judicial Conference
                   Policy on Privacy and Public Access − SENTENCING MEMORANDUM as to
                   defendant Daniel Aaron Koch (Attachments: # 1 Exhibit A, # 2 Exhibit B)
                   (Hucke, Tracy) (Entered: 04/21/2019)
04/22/2019   52    Minute Entry: Sentencing held on 4/22/2019 for Daniel Aaron Koch (1), Count
                   1 dismissed by oral motion of the government; Count(s) 2, Defendant sentence
                   to 240 months imprisonment; 10 years supervised release; $100 special
                   assessment; $14,000 restitution. Proceedings held before Honorable Alan B
                   Johnson. (Court Reporter Monique Gentry.) (Court Staff, ssw) Text Modified

                                                                                                  6
    Case 1:18-cr-00167-ABJ Document 65-1 Filed 07/12/19 Page 7 of 25



                      on 4/22/2019 (Court Staff, ssw). (Entered: 04/22/2019)
04/23/2019   53   14 JUDGMENT and COMMITMENT as to Daniel Aaron Koch (1), Count 1
                     dismissed by oral motion of the government; Count 2, Defendant sentence to
                     240 months imprisonment; 10 years supervised release; $100 special
                     assessment; $14,000 restitution by the Honorable Alan B Johnson.(Court Staff,
                     ssw) Text Modified on 4/23/2019 (Court Staff, ssw). (Entered: 04/23/2019)
05/03/2019   54   24 NOTICE OF APPEAL by defendant Daniel Aaron Koch re 53 Judgment, ;
                     (Hucke, Tracy) (Entered: 05/03/2019)
05/06/2019   55       Preliminary Record of appeal sent to USCA and counsel as to Daniel Aaron
                      Koch re 54 Notice of Appeal The procedures and appeals packet may be
                      obtained from our website at www.wyd.uscourts.gov (Attachments: # 1
                      Preliminary Record on Appeal Including Notice of Appeal) (Court Staff, ssw)
                      (Entered: 05/06/2019)
05/06/2019   56       APPEAL NUMBER 19−8034 received from USCA as to Daniel Aaron Koch
                      for 54 Notice of Appeal filed by Daniel Aaron Koch. Criminal case docketed.
                      Preliminary record filed. DATE RECEIVED: 05/06/2019. Docketing statement
                      due 05/20/2019 for Daniel Aaron Koch. Notice of appearance due on
                      05/20/2019 for Daniel Aaron Koch and United States of America. Appellant's
                      designation of record due 05/20/2019 for Daniel Aaron Koch. Transcript order
                      form due 05/20/2019 for Daniel Aaron Koch. Appointment motion due
                      05/20/2019 by Daniel Aaron Koch [19−8034] (Court Staff, ssw) (Entered:
                      05/06/2019)
05/20/2019   57       DESIGNATION OF RECORD ON APPEAL by defendant Daniel Aaron Koch
                      re 54 Notice of Appeal (Attachments: # 1 Docket Sheet) (Sanderford, Dean)
                      (Entered: 05/20/2019)
05/20/2019   58       TRANSCRIPT REQUEST (Transcripts Needed) by defendant Daniel Aaron
                      Koch re 54 Notice of Appeal. (Sanderford, Dean) (Entered: 05/20/2019)
05/20/2019   59       APPEAL MINUTE ORDER from USCA as to Daniel Aaron Koch re 54 Notice
                      of Appeal. Transcript order form due 06/03/2019 for Monique Gentry (change
                      of plea, sentencing). (Text Only − No Attachment) [19−8034] (Court Staff,
                      ssw) (Entered: 05/20/2019)
06/03/2019   60       TRANSCRIPT ORDER FORM by court reporter Monique Gentry, phone (307)
                      274−4661 or email mkg.gentry@gmail.com. Transcripts due 06/23/19. (Gentry,
                      Monique) (Entered: 06/03/2019)
06/24/2019   61       NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Change of Plea as to
                      Daniel Aaron Koch held on 02/14/2019 before Judge Alan B. Johnson re 54
                      Notice of Appeal. To purchase a copy of this transcript, please contact Court
                      Reporter Monique Gentry, phone (307) 274−4661 or email
                      mkg.gentry@gmail.com. A party must file a Notice of Intent to Request
                      Redaction within 7 calendar days. If a party fails to request redaction, the
                      unredacted transcript attached to this entry will be made available electronically
                      without redaction. Notice of Intent to Redact due 7/1/2019. Notice of Redaction
                      Request due 7/15/2019. Redacted Transcript Deadline set for 7/25/2019.
                      Release of Transcript Restriction set for 9/23/2019. (Gentry, Monique)
                      (Entered: 06/24/2019)


                                                                                                           7
    Case 1:18-cr-00167-ABJ Document 65-1 Filed 07/12/19 Page 8 of 25



06/24/2019   62    NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Sentencing as to
                   Daniel Aaron Koch held on 4/22/2019 before Judge Alan B. Johnson re 54
                   Notice of Appeal. To purchase a copy of this transcript, please contact Court
                   Reporter Monique Gentry, phone (307) 274−4661 or email
                   mkg.gentry@gmail.com. A party must file a Notice of Intent to Request
                   Redaction within 7 calendar days. If a party fails to request redaction, the
                   unredacted transcript attached to this entry will be made available electronically
                   without redaction. Notice of Intent to Redact due 7/1/2019. Notice of Redaction
                   Request due 7/15/2019. Redacted Transcript Deadline set for 7/25/2019.
                   Release of Transcript Restriction set for 9/23/2019. (Gentry, Monique)
                   (Entered: 06/24/2019)
06/24/2019   63    Transcript Letter transmitted to USCA re 54 Notice of Appeal. All transcripts
                   that have been ordered from this reporter for this appeal are now filed with the
                   United States District Court, District of Wyoming. (Gentry, Monique) (Entered:
                   06/24/2019)
06/24/2019   64    Appeal Remark re 54 Notice of Appeal. Record on appeal/Notice due
                   7/15/2019 (Court Staff, ssw) (Entered: 06/24/2019)




                                                                                                        8
       Case
        Case1:18-cr-00167-ABJ
              1:18-cr-00167-ABJ Document
                                 Document65-1 Filed 11/15/18
                                          19 Filed  07/12/19 Page
                                                             Page 19 of
                                                                     of 525


                                                                                      FILED
                                                                               U.S. DISTRICT COURT
                      IN THE UNITED STATES DISTRICT COURT
                                                                              DISTRICT OF WYOHIMS

                           FOR THE DISTRICT OF WYOMING                        2fllflHOVI5 PH |:36

 UNITED STATES OF AMERICA,                                                   ST(>r>f?|;H IipRIS. CLERK
                                                                                     •CAaPLR
                                                       No.
                       Plaintiff.
                                                       Ct 1: 18 U.S.C. §§ 2252A(a)(5) and
        V.                                                    (b)(2)
                                                              (Possession of Child
 DANIEL AARON KOCH,                                            Pornography)

                       Defendant.                      Ct 2; 18 U.S.C.§§ 2252A(a)(2)(A) and
                                                              (b)(1)
                                                              (Attempted Receipt of Child
                                                              Pornography)

                                                               FORFEITURE NOTICE



                                    INDICTMENT




THE GRAND JURY CHARGES THAT:


                                        COUNT ONE


       From on or about August 26,2018.through on or about August 27,2018,in the District of

Wyoming, the Defendant, DANIEL AARON KOCH, did knowingly possess material that

contains images of child pornography, as defined in Title 18, United States Code, Section

2256(8)(A), that involve prepubescent minors, and were produced using materials that have been

shipped and transported in and affecting interstate and foreign commerce, namely, the Defendant

possessed a Gateway Laptop (S/N: NXY2ZAA0I4344D4CC06600), a product of China, which

contains a Hitachi 320GB hard drive (S/N: 110906E203534336666J), a product of China, which

contains digital images depicting prepubescent minors engaged in sexually explicit conduct.

       In violation of 18 U.S.C. §§ 2252A(a)(5)and (b)(2).




                                                                                                   9
        Case 1:18-cr-00167-ABJ
          Case 1:18-cr-00167-ABJDocument 65-1
                                  Document 19 Filed
                                              Filed 07/12/19
                                                    11/15/18 Page
                                                             Page 10
                                                                  2 ofof525



                                          COUNT TWO


        On or about September 28, 2018, in the District of Wyoming, the Defendant, DANIEL

AARON KOCH,knowingly received and attempted to receive child pornography as defined by

Title 18, United States Code, Section 2256(8)(A), that had been mailed, shipped, and transported

using a means and facility of interstate commerce, namely, the Defendant received and attempted

to receive an image of a child engaged in sexually explicit conduct via the Internet, and a cellular

telephone network.

        In violation of 18 U.S.C. §§ 2252A(a)(2)(A)and (b)(1).

                                    FORFEITURE NOTICE


        The allegations contained in this Indictment are hereby re-alleged and incorporated by

reference for the purpose of alleging forfeitures pursuant to Title 18, United States Code, Section

2253.


        As authorized by 18 U.S.C. § 2253 upon conviction ofan offense in violation of 18 U.S.C.

§§ 2252A, the Defendant, DANIEL AARON KOCH, shall forfeit to the United States of

America;


               1. Any visual depiction described in 18 U.S.C. § 2252A or any matter which

                  contains any such visual depiction, which was possessed, produced,

                  transported, mailed, shipped or received in violation of 18 U.S.C., Chapter 110;

               2. Any property, real or personal, constituting or traceable to gross profits or other

                   proceeds obtained from the offenses; and

               3. Any property, real or personal, used or intended to be used to commit or to

                  promote the commission of the offenses.




                                                                                                        10
     Case 1:18-cr-00167-ABJ
       Case 1:18-cr-00167-ABJDocument 65-1
                               Document 19 Filed
                                           Filed 07/12/19
                                                 11/15/18 Page
                                                          Page 11
                                                               3 ofof525



      If any of the property described above, as a result of any act or omission of the Defendant:

             a.      cannot be located upon the exercise of due diligence;

             b.      has been transferred or sold to, or deposited with, a third party;

             c.      has been placed beyond the jurisdiction oflhe court;

             d.      has been substantially diminished in value; or

             e.      has been commingled with other property which cannot be divided
                     without difficulty,

      the United States of America shall be entitled to forfeiture of substitute property pursuant

      to 21 U.S.C. § 853(p). as incorporated by 18 U.S.C. § 2253(b) and 28 U.S.C. § 2461(c).

                                              A TRUE BILL:


                                              Ink Si^nalure on File in Clerk's Office
                                              FOREPERSON




MARK A. KLAASSEN
United States Attorney




                                                                                                     11
     Case 1:18-cr-00167-ABJ
       Case 1:18-cr-00167-ABJDocument 65-1
                               Document 19 Filed
                                           Filed 07/12/19
                                                 11/15/18 Page
                                                          Page 12
                                                               4 ofof525




                              PENALTY SUMMARY


DEFENDANT NAME:               DANIEL AARON KOCH


DATE:                         November 14, 2018

INTERPRETER NEEDED:           No


VICTIM(S):                    Yes


OFFENSE/PENALTIES:
                      Ct: 1   18 U.S.C.§§ 2252A(a)(5)and (b)(2)
                              (Possession of Child Pornography)

                              10-20 Years Imprisonment
                              Up To $250,000 Fine
                              5 Years To Life Supervised Release
                              $100 Special Assessment
                              $5,000 Special Assessment Pursuant To The Victims Of Sex
                              Trafficking Act Of 2015

                      Ct: 2 18 U.S.C.§§ 2252A(a)(2)(A) and (b)(1)
                            (Attempted Receipt of Child Pornography)

                              15-40 Years Imprisonment
                              Up To $250,000 Fine
                              5 Years To Life Supervised Release
                              $100 Special Assessment
                              $5,000 Special Assessment Pursuant To The Victims Of Sex
                              Trafficking Act Of2015

TOTALS:                       10-60 Years Imprisonment
                              Up To $500,000 Fine
                              5 Years To Life Supervised Release
                              $200 Special Assessment
                              $10,000 special Assessment Pursuant To The Victims Of
                              Sex Trafficking Act Of2015

AGENT:                        Ryan Hieb, DCI

AUSA:                         Stephanie A. Hambrick, Assistant United States Attorney

ESTIMATED TIME OF
TRIAL:                        1 to 5 days




                                                                                         12
    Case 1:18-cr-00167-ABJ
      Case 1:18-cr-00167-ABJDocument 65-1
                              Document 19 Filed
                                          Filed 07/12/19
                                                11/15/18 Page
                                                         Page 13
                                                              5 ofof525



WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:                       Yes

ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:              No




                                                                          13
        Case
         Case1:18-cr-00167-ABJ
               1:18-cr-00167-ABJ Document
                                  Document65-1 Filed 04/23/19
                                           53 Filed  07/12/19 Page
                                                              Page 114ofof1025




                  UNITED STATES DISTRICT COURT'-'54p/?23
                                                                                                 ^ W 7; 53
                  FOR THE DISTRICT OF WYOMING^
         UNITED STATES OF AMERICA

                            vs                              Case Number: 18-CR-167-J

                                                            Defendant's Attomey(s):
              DANIEL AARON KOCH
                                                            Tracy Racicot Hucke

                                 JUDGMENT IN A CRIMINAL CASE

THE DEFENDANT pied guilty to count 2.


ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following
offense(s):
        Title and Section               Nature nf Offense          Date Offense Concluded
                                                                                             Number(s)


    ^                             Receipt of Child Pornography      September 28, 2018          2
The defendant is sentenced as provided in pages 2 through 10 of this Judgment. The sentence is
imposed pursuant to the Sentencing Reform Act of 1984.

Count I is dismissed on the motion of the United States.

IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this
district within 30 days of any change of residence or mailing address until all fines, restitution,
costs, and special assessments imposed by this judgment are fully paid.

Defendant's USM No: 17320-091                                 April 22,2019
                                                              Da^of Imposition of Sentence


                                                              Afan B. Johiisoh
                                                              United States District Judge




WYI4                                                                                     Rev. 01/15/2019   14
      Case
       Case1:18-cr-00167-ABJ
             1:18-cr-00167-ABJ Document
                                Document65-1 Filed 04/23/19
                                         53 Filed  07/12/19 Page
                                                            Page 215ofof1025




                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of 240 months.

The Court recommends to the Bureau of Prisons that the defendant be placed at FCI Oregon to
be near his family.

The defendant is remanded to the custody of the United States Marshal.


                                           RETURN



         I have executed this Judgment as follows:




         Defendant delivered on                       to                               at
                                                       , with a certified copy of this Judgment.



                                                      United States Marshal/Bureau of Prisons



                                                By:
                                                      Authorized Agent




18-CR-167-J                                                          JUDGMENT IN A CRIMINAL CASE
DANIEL AARON KOCH                                                                       PAGE 2 OF 10



                                                                                                       15
         Case
          Case1:18-cr-00167-ABJ
                1:18-cr-00167-ABJ Document
                                   Document65-1 Filed 04/23/19
                                            53 Filed  07/12/19 Page
                                                               Page 316ofof1025




                                 SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of 10
years.


The defendant shall not commit another federal, state or local crime.

The defendant shall not illegally possess a controlled substance.

The defendant shall refrain from any unlawful use of a controlled substance and submit to one
drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter (as determined by the court) for use of a controlled substance, but the condition stated
in this paragraph may be ameliorated or suspended by the court for any individual defendant if
the defendant's presentence report or other reliable information indicates a low risk of future
substance abuse by the defendant.

If a fine is imposed and has not been paid upon release to supervised release, the defendant shall
adhere to an installment schedule to pay that fine.

The defendant shall (A) make restitution in accordance with 18 U .S.C. §§ 2248, 2259, 2264,
2327, 3663, 3663A, and 3664; and (B) pay the assessment imposed in accordance with 18
U.S.C. § 3013. If there is a court-established payment schedule for making restitution or paying
the assessment (see 18 U.S .C. § 3572(d)), the defendant shall adhere to the schedule.

The defendant shall submit to the collection of a DNA sample at the direction of the United
States Probation Office if the collection of such a sample is authorized pursuant to section 3 of
the DNA Analysis Backlog Elimination Act of 2000 (42 U.S .C. § 14135a).

The defendant must comply with the requirements of the Sex Offender Registration and
Notification Act (34 U.S.C. § 20901, et seq.) as directed by the probation officer, the Bureau of
Prisons, or any state sex offender registration agency in the location where you reside, work, are
a student, or were convicted of a qualifying offense.


The defendant shall comply with the standard conditions that have been adopted by this Court as
defined in the contents of the Standard Conditions page (if included in this judgment). If this
judgment imposes a restitution obligation, it shall be a condition of supervised release that the
defendant pay any such restitution that remains unpaid at the commencement of the term of
supervised release. The defendant shall comply with the following additional conditions:

Mandatory drug testing is waived.

The defendant shall not access the Internet with any device unless such device has filtering
software installed that has been approved by the Probation Officer. The defendant shall not make

18-CR-167-J                                                           JUDGMENT IN A CRIMINAL CASE
DANIEL AARON KOCH                                                                       PAGE 3 OF 10



                                                                                                       16
      Case
       Case1:18-cr-00167-ABJ
             1:18-cr-00167-ABJ Document
                                Document65-1 Filed 04/23/19
                                         53 Filed  07/12/19 Page
                                                            Page 417ofof1025




any attempt to concealor erase the names of sites visited and shall configure any computerhe
uses to retain history for at least 30 days.

The defendant shall not possess, sendor receive any pornographic, sexually oriented, or sexually
stimulating visual, auditory, telephonic or electronic signs, signals or sounds from any source,
unless part of a treatment regimen. Defendant shall not visit bulletin boards, chat rooms or other
Internet sites where any pornographic, sexually oriented or sexually stimulating images or
messages are discussed. He shall not send or receive e-mail or other documents discussing any
pornographic, sexually oriented, or sexually stimulating images or messages.

The defendant shall not use or possess any computer not authorized by the United States
Probation Officer. The defendant shall consent to having installed on his computer(s), at his own
expense, any hardware or software systems to monitor computer use. The defendant may be
limited to possessing only one personal internet capable device, to facilitate effective monitoring
of his internet related activities. The defendant shall consent to the Probation/Pretrial Services
Officer conducting periodic unannounced examinations of his computer(s), hardware, software,
and other electronic devices, which may include retrieval and copying of all data from his
computer(s). This also includes the removal of such equipment if necessary for the purpose of
conducting a more thorough inspection or investigation. The defendant shall agree to sign and
abide by the forensic intake agreement and the computer use agreement provided by the
Probation Office. For the purposes of this condition, the term computer is defined at 18 U.S.C. §
1030(e), which includes, but is not limited to, traditional computers (Windows/Apple/Linux
based machines), cellular phones, internet tablets, and game machines and related accessories.

The defendant shall participate in and successfully complete sex offender treatment in a program
approved by the United States Probation Officer, and abide by the rules, requirements and
conditions of the treatment program. The defendant shall not discontinue treatment without the
permission of the probation officer.

The defendant shall be required to submit to periodic polygraph testing as a means to ensure that
he or she is in compliance with the requirements of his supervision or treatment program.

The defendant shall not associate with children under the age of 18 except in the presence of a
responsible adult who is aware of the nature of the defendant's background and current offense
and who has been approved by the Probation Officer.

The defendant shall register with the State Sex Offender Registration Agency in any state where
the defendant resides, is employed, carries on a vocation, or is a student, as directed by the
Probation Officer.


The court orders, as an explicit condition of supervised release for the defendant, who is a felon
and required to register under the Sex Offender Registration and Notification Act, that he submit
his person, and any property, house, residence, vehicle, papers, computer, other electronic
communications or data storage devices or media, and effects to search at any time, with or
without a warrant, by any law enforcement or probation officer with reasonable suspicion
18-CR-167-J                                                            JUDGMENT IN A CRIMINAL CASE
DANIEL AARON KOCH                                                                        PAGE 4 OF 10



                                                                                                        17
      Case
       Case1:18-cr-00167-ABJ
             1:18-cr-00167-ABJ Document
                                Document65-1 Filed 04/23/19
                                         53 Filed  07/12/19 Page
                                                            Page 518ofof1025




concerning a violation of a condition of supervised release or unlawful conduct by the person,
and by any probation officer in the lawful discharge of the officer's supervision functions.

The defendant shall participate in a cognitive-behavioral treatment regimen that may include, but
is not limited to, Moral Reconation Therapy, Cognitive Thinking, Thinking for a Change, or
Interactive Joumaling. The defendant shall actively participate in treatment until successfully
discharged or until the United States Probation Officer has excused the defendant from the
treatment regimen.




18-CR-167-J                                                         JUDGMENT IN A CRIMINAL CASE
DANIEL AARON KOCH                                                                     PAGE 5 OF 10



                                                                                                     18
       Case
        Case1:18-cr-00167-ABJ
              1:18-cr-00167-ABJ Document
                                 Document65-1 Filed 04/23/19
                                          53 Filed  07/12/19 Page
                                                             Page 619ofof1025




                   STANDARD CONDITIONS OF SUPERVISION

1. The defendant shall report to the probation office in the federal judicial district where he or
     she is authorized to reside within 72 hours of the time the defendant was sentenced or
     released from imprisonment, unless the probation officer instructs the defendant to report to
     a different probation office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from
   the court or the probation officer about how and when to report to the probation officer, and
   the defendant shall report to the probation officer as instructed.

3. The defendant shall not knowingly leave the federal Judicial district where he or she is
   authorized to reside without first getting permission from the court or the probation officer.

4. The defendant shall answer truthfully the questions asked by the probation officer.

5. The defendant shall live at a place approved by the probation officer. If the defendant plans
   to change where he or she lives or anything about his or her living arrangements (such as
   the people the defendant lives with), the defendant shall notify the probation officer at least
   10 days before the change. If notifying the probation officer at least 10 days in advance is
   not possible due to unanticipated circumstances, the defendant shall notify the probation
   officer within 72 hours of becoming aware of a change or expected change.

6. The defendant shall allow the probation officer to visit the defendant at any time at his or
   her home or elsewhere, and the defendant shall permit the probation officer to take any
   items prohibited by the conditions of the defendant's supervision that he or she observes in
   plain view.

7. The defendant shall work full time (at least 30 hours per week) at a lawful type of
   employment, unless the probation officer excuses the defendant from doing so. If the
   defendant does not have full-time employment he or she shall try to find full-time
   employment, unless the probation officer excuses the defendant from doing so. If the
     defendant plans to change where the defendant works or anything about his or her work
     (such as the position or the job responsibilities), the defendant shall notify the probation
     officer at least 10 days before the change. If notifying the probation officer at least 10 days
     in advance is not possible due to unanticipated circumstances, the defendant shall notify the
     probation officer within 72 hours of becoming aware of a change or expected change.

8.   The defendant shall not communicate or interact with someone the defendant knows is
     engaged in criminal activity. If the defendant knows someone has been convicted of a
     felony, the defendant shall not knowingly communicate or interact with that person without
     first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant shall
   notify the probation officer within 72 hours.


18-CR-167-J                                                           JUDGMENT IN A CRIMINAL CASE
DANIEL AARON KOCH                                                                        PAGE 6 OF 10



                                                                                                        19
      Case
       Case1:18-cr-00167-ABJ
             1:18-cr-00167-ABJ Document
                                Document65-1 Filed 04/23/19
                                         53 Filed  07/12/19 Page
                                                            Page 720ofof1025




10. The defendant shall not own, possess, or have access to a firearm, ammunition, destructive
    device, or dangerous weapon (i.e., anything that was designed, or was modified for, the
    specific purpose of causing bodily injury or death to another person, such as nunchakus or
    tasers).

11. The defendant shall not act or make any agreement with a law enforcement agency to act as
    a confidential human source or informant without first getting the permission of the court.

12. If the probation officer determines that the defendant poses a risk to another person
    (including an organization), the probation officer may require the defendant to notify the
    person about the risk and the defendant shall comply with that instruction. The probation
    officer may contact the person and confirm that the defendant has notified the person about
    the risk.

13. The defendant shall follow the instructions of the probation officer related to the conditions
    of supervision.




18-CR-167-J                                                          JUDGMENT IN A CRIMINAL CASE
DANIEL AARON KOCH                                                                       PAGE 7 OF 10



                                                                                                       20
         Case
          Case1:18-cr-00167-ABJ
                1:18-cr-00167-ABJ Document
                                   Document65-1 Filed 04/23/19
                                            53 Filed  07/12/19 Page
                                                               Page 821ofof1025




                                  FINANCIAL PENALTIES

The defendant shall pay the following total financial penalties in accordance with the schedule of
payments set out below.

 Count         Assessment                Restitution                    Fine

    2             $100.00                 $14,000.00
Notes:


Totals:           $100.00                 $14,000.00




The fine and/or restitution includes any costs of incarceration and/or supervision. The fine and/
or restitution, which is due immediately, is inclusive of all penalties and interest, if applicable.

The defendant shall pay interest on any fine and/or restitution of more than Two Thousand Five
Hundred Dollars ($2,500.00), unless the fine and/or restitution is paid in full before the fifteenth
day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the below payment
options are subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).
The court has determined that the defendant does not have the ability to pay interest or penalties
and it is ordered that:


         The interest and penalties not be applied to fine and/or restitution.




18-CR-167-J                                                             JUDGMENT IN A CRIMINAL CASE
DANIEL AARON KOCH                                                                        PAGE 8 OF 10



                                                                                                        21
       Case
        Case1:18-cr-00167-ABJ
              1:18-cr-00167-ABJ Document
                                 Document65-1 Filed 04/23/19
                                          53 Filed  07/12/19 Page
                                                             Page 922ofof1025




                                             RESTITUTION


The defendant shall make restitution to the following persons in the following amounts:

                    Name of Payee                           Amount of Restitution


                  Office of the Clerk
                                                                  $14,000.00
              United States District Court
                 2120 Capitol Avenue
                2nd Floor, Room 2131
                Cheyenne, WY 82001




18-CR-167-J                                                       JUDGMENT IN A CRIMINAL CASE
DANIEL AARON KOCH                                                                   PAGE 9 OF 10



                                                                                                   22
       Case
        Case1:18-cr-00167-ABJ
             1:18-cr-00167-ABJ Document
                                Document65-1 Filed04/23/19
                                         53 Filed  07/12/19 Page
                                                             Page10
                                                                  23ofof10
                                                                         25




                              SCHEDULE OF PAYMENTS

Payments shall be applied in the following order: (1) assessment; (2) restitution; (3) fine
principal; (4) cost of prosecution; (5) interest; (6) penalties; (7) JVTA Assessment.

The total fine and other monetary penalties shall be due in full immediately


IT IS ORDERED the defendant shall pay a special assessment fee in the amount of $100.00,
which shall be due immediately. Payments for monetary obligations shall be made payable by
cashier's check or money order to the Clerk of the U.S. District Court, 2120 Capitol Avenue,
Room 2131, Cheyenne, Wyoming 82001 and shall reference the defendant's case number, 18-
CR-167-J. The defendant shall participate in the Inmate Financial Responsibility Program to pay
his/her monetary obligations. The defendant shall pay all financial obligations immediately.
While incarcerated, the defendant shall make payments of at least $25 per quarter. Any amount
not paid immediately or through the Inmate Financial Responsibility Program shall be paid
commencing 60 days after his/her release from confinement in monthly payments of not less
than 10% of the defendant's gross monthly income. All monetary payments shall be satisfied not
less than 60 days prior to the expiration of the term of supervised release.




18.CR-167-J                                                           JUDGMENT IN A CRIMINAL CASE
DANIEL AARON KOCH                                                                      PAGE 10 OF 10



                                                                                                       23
      Case 1:18-cr-00167-ABJ
        Case 1:18-cr-00167-ABJDocument
                               Document65-1
                                         54 Filed
                                            Filed 07/12/19
                                                  05/03/19 Page
                                                           Page 24
                                                                1 ofof225



TRACY RACICOT HUCKE,
Asst. Federal Public Defender
214 W. Lincolnway Ste. 31A
Cheyenne WY 82001
Wyoming State Bar 7-4880
Tracy.Hucke@fd.org
307-772-2781


                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,

                          Plaintiff,

                   v.                                DOCKET 18-CR-167-F

DANIEL AARON KOCH,

                        Defendant.
_____________________________________________________________________________

                             NOTICE OF APPEAL
_____________________________________________________________________________

      Notice is hereby given that Defendant, Daniel Aaron Koch, through

appointed counsel and the Office of the Federal Public Defender, files this Notice of

Appeal to the Tenth Circuit Court of Appeals, and appeals the Judgment in a

Criminal Case (Doc No. 53) that was entered on April 23, 2019.

      DATED this 3rd day of May 2019.


                                       Respectfully submitted,

                                       VIRGINIA L. GRADY
                                       Federal Public Defender

                                       /s/ Tracy Racicot Hucke
                                       Tracy Racicot Hucke
                                       Assistant Federal Public Defender



                                                                                        24
      Case 1:18-cr-00167-ABJ
        Case 1:18-cr-00167-ABJDocument
                               Document65-1
                                         54 Filed
                                            Filed 07/12/19
                                                  05/03/19 Page
                                                           Page 25
                                                                2 ofof225




                           CERTIFICATE OF SERVICE

      I hereby certify that the foregoing was served on the 3rd day of May 2019,
upon the following by:

 e-mail
 hand delivery to USAO court box
 fax
 mail, postage paid
 electronic filing


                                      /s/ Tracy Racicot Hucke
                                      Tracy Racicot Hucke




                                                                                   25
